Citation Nr: 0601396	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-12 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow fracture, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim for an 
increased rating for his left elbow disability (residuals of 
a fractured left elbow and chronic medial epicondylitis).  In 
March 2003, the veteran testified before the Board at a 
hearing that was held at the RO.  In March 2004, the Board 
remanded the claim for further development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's left elbow disability (residuals of a 
fractured left elbow and chronic medial epicondylitis) is 
manifested by subjective complaints of pain and weakness.  
Objective manifestations include tenderness to palpation and 
slight limitation of motion, with no additional limitation of 
motion due to repetitive motion.  There is no clinical 
evidence of redness, heat, swelling, or deformity.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a fractured left elbow and chronic medial 
epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5206, 5207, 
5208, 5212, 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

A 10 percent rating has been in effect for the veteran's 
service-connected left elbow disability since March 19, 1992.  
In January 2001, the veteran filed a claim for an increased 
rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  De Luca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in De Luca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2005) should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71 (2005).  For VA 
purposes, normal extension and flexion of the elbow is from 0 
to 145 degrees.  Normal forearm pronation is from 0 to 80 
degrees, and normal forearm supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the 
elbow is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  While there is X-ray evidence of arthritis in 
this case, because there is only one major joint involved, 
the left elbow, and the veteran is currently in receipt of a 
10 percent rating, the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating in this particular 
case.  The Board will therefore discuss the applicability of 
the other regulatory criteria.

A review of the veteran's service medical records shows that 
in July 1968 he fell on his left elbow, sustaining a fracture 
of the left radial head.  The service medical records are 
otherwise negative for complaints or treatment of any left 
elbow condition.  VA examinations after separation from 
service demonstrate that the veteran has continued to 
complain of pain in his left elbow.  The veteran's left elbow 
disability (residuals of a fractured left elbow and chronic 
medial epicondylitis) has been rated 10 percent disabling 
since March 1992; he seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran's 
elbow disability has been rated under DC 5307, which pertains 
to injuries of the wrist and finger muscles.  Because the 
veteran's left elbow disability is osseous in nature, rather 
than muscular, however, the Board finds that the application 
of this diagnostic code is not appropriate.  The Board's 
analysis will therefore concentrate on the application of 
diagnostic codes pertaining to skeletal disabilities, as laid 
out in codes 5205 through 5213.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5205 through 5213 provide different ratings for the minor arm 
and the major arm.  The veteran has indicated (in various 
treatment records) that he is right-handed; therefore, the 
Board will apply the ratings and criteria for the minor arm 
under the relevant diagnostic codes.

Relevant diagnostic codes in this case include DC 5206, which 
contemplates limitation of flexion of the forearm; DC 5207, 
which contemplates limitation of extension of the forearm; DC 
5208, which contemplates flexion of the forearm limited to 
100 degrees and extension limited to 45 degrees; DC 5212, 
which contemplates impairment of the radius; and DC 5213, 
which contemplates impairment of supination and pronation.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), and 5211 
(impairment of the ulna) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206 (2005).  
Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 100 
degrees, and 40 percent when limited to 110 degrees.  Here, 
August 2001 and December 2002 VA treatment records show that 
the veteran had full extension and flexion to 140 degrees, 
with pain.  On VA examination in March 2005, the veteran had 
full extension and flexion to 115 degrees, with pain.  On VA 
examination in August 2005, the veteran had full extension 
and flexion limited to 135 degrees, with pain.  Normal 
extension and flexion of the elbow is from 0 to 145 degrees.  
See 38 C.F.R. § 4.71, Plate I.

In this case, the veteran has been shown to have nearly full 
range of motion on each occasion on which his range of motion 
has been tested.  At most, his flexion was limited to 115 
degrees.  Limitation of flexion to 115 degrees or better does 
not warrant a rating higher than 10 percent under DC 5206.  
Additionally, at no time has his extension been shown to be 
limited.  Extension that is not limited warrants a 
noncompensable rating.  Accordingly, the Board finds that a 
higher rating is not warranted under either DC 5206 or DC 
5207.  The Board additionally concludes, on the basis of the 
above measurements, that the veteran is not entitled to a 
rating of 20 percent under DC 5208, as his flexion and 
extension are not limited to 100 and 45 degrees, 
respectively.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the March 2005 VA examiner stated 
that there was no change in range of motion with repetitive 
movement.  In considering the effect of additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the August 2005 VA 
examiner stated that there was no additional limitation of 
motion with repetitive motion.  With regard to flare-ups, the 
examiner stated that it was likely that he would have further 
limitation of function, but that it was not feasible to 
express this in terms of additional limitation of motion 
because this could not be determined with any degree of 
medical certainty.  Finally, the examiner stated that in his 
opinion, the veteran had a "rather marked degree of 
functional loss secondary to pain."  The Board finds, in 
considering the foregoing and applying the above figures to 
the limitation of motion codes, that the criteria for even 
the current 10 percent rating for the left elbow are not 
satisfied.  The evidence shows that the veteran experiences a 
marked degree of functional loss secondary to pain, but that 
this pain has little impact on his actual range of motion.  
The limitation of motion due to pain is not so great and 
persistent so as to result in limited motion to the degree 
required for a higher rating of 20 percent under the cited 
limitation of motion codes.  There is no credible evidence 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left elbow being limited in motion to the 
extent required for a 20 percent rating.  See 38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

With regard to the remaining applicable diagnostic codes, the 
Board finds that in this case there is no evidence of 
impairment of the radius (DC 5212), or of impairment of 
supination and pronation (DC 5213).  38 C.F.R. § 4.71a, DCs 
5212, 5213 (2005).  On X-ray examination in August 2005, 
there was no evidence of acute fracture, bone destruction or 
fusion, or soft tissue abnormalities of the elbow joint or of 
the forearm.  On VA examination in August 2005, the veteran 
had 80 degrees pronation and supination, or nearly full range 
of movement.  Accordingly, the veteran is not entitled to a 
higher rating under either of these diagnostic codes.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left elbow disability warrants no more than a 
10 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's left shoulder disability.  The veteran's VA 
examination reports from March and August 2005 demonstrate 
that his left elbow aches and that heat alleviates his pain.  
He is limited when reaching for items overhead and in lifting 
heavy items, but there is no evidence that his elbow 
disability is in any way clinically unusual.  Additionally, 
there also is no evidence of hospitalization for elbow 
disability in the recent past.  

With respect to interference with employment, the Board notes 
that the veteran has retired from his job as a pipe insulator 
and that he currently receives disability benefits from 
Social Security.  The Board also notes that the veteran has 
several severe medical problems, including cirrhosis, 
asbestosis, and PTSD.  However, there is no indication that 
his left elbow disability specifically prohibits him from 
otherwise working.  The Board is unable to identify any 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, the Board finds that referral for 
consideration of an extraschedular evaluation is not 
warranted for the veteran's left elbow disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2001, 
March 2003, and October 2004; a rating decision in September 
2001; a statement of the case in July 2002; and a 
supplemental statement of the case in September 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.





ORDER

An increased rating for residuals of a left elbow fracture is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


